Citation Nr: 0303324	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right third metacarpal tendon laceration, and 
service connection for a right forearm disability.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel




INTRODUCTION

The appellant had active military service from March 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been submitted to reopen previously denied 
right hand and right forearm claims.


FINDINGS OF FACT

1.  In June 1998, the RO denied a claim for service 
connection for residuals, tendon laceration, right third 
metacarpal, and right forearm disability.  The appellant was 
notified of that decision, but did not appeal.

2.  By a December 2000 rating decision, a claim to reopen was 
denied by the RO.  The veteran was informed of the denial, 
but did not initiate an appeal within the time period 
allowed.

3.  With respect to the right hand laceration residuals, 
evidence received since the December 2000 denial is so 
significant that it must be considered to fairly decide the 
underlying claim of service connection.

4.  The veteran now experiences right hand swelling, fatigue 
and pain as a result of an in-service laceration.

5.  With respect to the right forearm, evidence received 
since the December 2000 denial is not so significant that it 
must be considered to fairly decide the underlying claim of 
service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for right third metacarpal 
tendon laceration residuals is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has right hand laceration residuals of 
swelling, fatigue, and pain that are the result of injury 
incurred during active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

3.  New and material evidence sufficient to reopen a claim of 
service connection for right forearm disability has not been 
received; this claim of service connection is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1998 rating decision denied service connection for 
residuals, tendon laceration, right third metacarpal, and 
right forearm disability, finding that the evidence did not 
show that the appellant had the claimed conditions.  
Thereafter, the veteran sought to reopen his claims and the 
RO addressed the application to reopen in December 2000, but 
the veteran did not initiate a timely appeal.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The veteran was notified of the December 2000 
rating decision by letter dated on January 8, 2001.  
Thereafter, another rating decision was entered in June 2001.  
The veteran's notice of disagreement with the June 2001 
decision was prepared and received at the RO on January 16, 
2002.  Consequently, this notice of disagreement was timely 
filed as to the June 2001 decision now on appeal, but not as 
to the December 2000 rating decision.  38 C.F.R. §§ 20.302, 
20.304, 20.305 (2002).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the veteran's application was 
received before that date, the law in effect when the claim 
was filed is applicable.  That is the standard set out above.

The Board concludes that the appellant has submitted new and 
material evidence as to his right hand laceration residuals.  
The evidence received since December 2000 shows treatment for 
complaints of chronic right hand pain and weakness, as well 
as medical opinions as to the etiology of this condition.  
The new evidence contributes to a more complete picture of 
the circumstances surrounding the origin of the appellant's 
right hand disorder, to include the issue of whether it is, 
in fact, related to his military service.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The appellant's service medical records show that he incurred 
injury to the right hand in December 1955 when he caught the 
hand in the tailgate of a vehicle.  He incurred a laceration 
of the head of the right third metacarpal, including 
severance of the extensor tendon.  The wound was debrided, 
tendon repair was accomplished, and he was hospitalized for 
approximately two weeks.  There are no complaints concerning 
the right hand in the remaining year of service medical 
records.  Upon discharge from service, all pertinent 
evaluations were normal.  

The appellant currently complains of right hand symptoms such 
as weakness, pain, and tingling.  A VA physician opined in 
April 2002 that the veteran experienced right hand pain that 
was probably secondary to the injury he had in service.  This 
same physician wrote a letter in June 2002 to the effect that 
his current problems with the hand "could be related" to 
the in-service injury.  Neither of these opinions is very 
persuasive since it appears that they were provided based 
solely own the veteran's own history.  Nevertheless, the 
veteran underwent a VA examination in July 2002 where the 
examiner undertook a thorough review of the veteran's claims 
file.  This examiner concluded that the veteran had a history 
of laceration of the third metacarpal head with laceration 
and repair of the main extensor tendon during service and 
currently experiences "residual swelling and fatigue and 
pain with activity."  The context in which the examiner made 
this statement makes it clear that the residual swelling, 
fatigue, and pain were indeed residuals of the in-service 
laceration.  Consequently, the Board finds that the 
preponderance of the evidence is in favor of an award of 
service connection for laceration residuals, namely right 
hand swelling, fatigue, and pain.  A grant of service 
connection is warranted for this disability.

Turning to the application to reopen a claim of service 
connection for right forearm disability, the Board finds that 
new and material evidence has not been presented.  Evidence 
available when this claim was denied in December 2000 showed 
that the veteran complained of a problem with his left elbow 
in February 1995.  In December 1996 he reported having right 
arm numbness and shoulder pain.  The assessment included 
right arm paresthesia.  Beginning in March 1998 it was noted 
that the veteran had reported longstanding problems with his 
right upper extremity.  Consideration was given to whether 
the veteran had nerve or muscle impairment, but it was 
specifically noted in August 1998 that there was no 
electrodiagnostic evidence of carpal tunnel syndrome, cubital 
tunnel syndrome, Guyon's canal compression, pronator 
syndrome, or cervical/thoracic radiculopathy.  

Evidence received subsequent to the December 2000 decision 
includes reports of complaints of right hand problems.  Such 
a complaint was made in April 2001 and again in March 2002.  
The latter report referred to complaints of occasional 
numbness and tingling and weakness in the hand, and an 
assessment of questionable carpal tunnel syndrome.  An 
addendum prepared later in March 2002 indicated that carpal 
tunnel syndrome was chronic.  

An April 2002 treatment record indicates that the veteran had 
sustained an injury in service and had experienced swelling 
intermittently since that time.  It was felt that his right 
hand pain was probably secondary to an old injury.  The VA 
physician who prepared the April 2002 note indicated in a 
June 2002 letter that the veteran's right hand problems could 
be related to an in-service injury.  It was specifically 
noted that he had had problems since the injury during 
service.  

The veteran was examined by VA for compensation purposes in 
July 2002.  After referring to the veteran's history of 
injury in service and his complaints regarding his right 
upper extremity, the examiner concluded that the veteran had 
right hand laceration residuals that included swelling, 
fatigue and pain.  (As noted in the discussion above 
regarding the right hand, it is clear from the context in 
which this assessment was made that it was the veteran's in-
service laceration that caused these residual symptoms.)  
Nevertheless, the examiner opined that carpal tunnel syndrome 
and ulnar neuropathy experienced by the veteran were not 
likely related to the in-service laceration and its 
residuals.  Rather, the examiner felt that the carpal tunnel 
syndrome and ulnar neuropathy were caused by the veteran's 
post-service activities as a mechanic.  

Such evidence is not so significant that it must be 
considered to fairly decide the underlying claim of service 
connection for right forearm disability.  This is so because 
the newly received evidence does not tend to support the 
veteran's claim in a manner not previously demonstrated.  In 
fact, the newly received evidence tends to refute the 
veteran's claim that he has forearm disability due to in-
service injury.  Consequently, the Board concludes that the 
evidence received subsequent to the December 2000 rating 
decision is not new and material.  This claim is not 
reopened.  

In denying the veteran's claim to reopen entitlement to 
service connection for right forearm disability, the Board 
has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

Under 38 U.S.C.A. § 5102 (West 2002) and 38 C.F.R. 
§ 3.159(b)(2) (2002), the Secretary has a duty to notify a 
claimant if an application for benefits is incomplete.  The 
notice must inform the applicant of any information necessary 
to complete the application.  In this case, the application 
is complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the veteran, to complete the application to reopen a claim 
of service connection for right forearm disability.  

Newly codified 38 U.S.C.A. § 5103 (West 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West 2002).  In those cases where notice 
is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  The veteran has 
been provided notice regarding the type of evidence needed to 
reopen his right forearm claim and he was told that it was 
his duty to submit such evidence.  This was done by way of 
the 2002 statement of the case.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  In this regard, however, it should be pointed out 
that the question of whether new and material evidence has 
been presented is a jurisdictional question for the Board.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address the underlying claim until new and 
material evidence has been presented, further action in 
accordance with the VCAA duty to assist is not required. 


ORDER

Service connection for right hand swelling, fatigue, and pain 
as residuals of a laceration is granted.

The application to reopen a claim of service connection for 
right forearm disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

